Citation Nr: 1519276	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  07-06 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to April 4, 1972 and from April 19, 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in part, granted service connection for PTSD and assigned a 30 percent disability rating effective April 2004, the date of claim.  The February 2007 statement of the case (SOC) reflects that a 50 percent disability rating was assigned effective back to the date of service connection in April 2004. 

This appeal is from the initial disability rating assigned upon the award of service connection for PTSD.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In October 2011, the matter was remanded to the agency of original jurisdiction for additional development. 

In February 2013, the Board denied an initial rating higher than 50 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims, which, in an August 2013 Order, granted the parties' Joint Motion for remand, vacating the Board's February 2013 decision and remanding the case for compliance with the terms of the Joint Motion. 

In August 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  

Although a total disability rating based on individual unemployability is part and parcel of the claim, the grant of an initial 100 percent rating for PTSD renders the issue moot.  


FINDING OF FACT

PTSD results in total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's PTSD is currently assigned a 50 percent rating.  He seeks a higher rating.  

The 50 percent rating has been assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, pursuant to the general rating formula.  A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The August 2014 VHA opinion reflects that there is a definite relationship between the Veteran's PTSD and chronic substance dependence, and that each have an affect on the other.  The opinion states that although addiction can be associated with antisocial/criminal behavior to support the addiction, the Veteran's chronic PTSD symptoms had been medically documented to be present even when he had been clean and sober for several months at a time.  The opinion concludes that, although it is impossible to totally separate the impact of PTSD from the substance abuse, it is likely that total social and occupational impairment is attributable to PTSD.  An initial 100 percent rating for PTSD is warranted.  


ORDER

An initial 100 percent rating for PTSD is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


